DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6, 8, 9, 11, 13-16, 18-22, 24-26, 28, 30-35, and 50 are objected to because of the following informalities:  Claims 1-6, 8, 9, 11, 13-16, 18-22, 24-26, 28, and 30-35 each have the status identifier of “Currently amended”, yet the amendment reflected in the claim set of 09/16/2021 is the same as that repeated in the response of 08/27/2021, which was initially presented in the response of 09/14/2021.  Similarly, “New” claim 50 as presented in the claim set of 09/16/2021 is the same “New” claim as presented in the prior amendments of 08/27/2021 and 09/14/2021.  Given such, it does not appear that the responses of 09/14/2021 and 09/16/2021 amended any claim, and thusly, the claims should have the status identifier of “Previously presented”.  See 37 CFR 1.121(c).  Appropriate correction is required.

Drawings
The drawings were received on 16 September 2021.  These drawings are acceptable.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112(a)- Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 11, 13-16, 18-22, 24-26, 28, 30-35 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 1, the sole independent claim pending, is drawn to a “method for detecting the presence of a single stranded target nucleic acid of defined sequence in a sample”.  The method is based on performing strand displacement amplification through the use of “a strand displacement DNA polymerase” which elongates first and second primers that hybridize to a target sequence, and through the extension /elongation of the primers, the nascent strand comprises “one or more modified dNTP” which block cleavage via a restriction enzyme. 
As seen in claim 1, step c), one is required to perform a step of
detecting the presence of the detector species produced in step b) wherein the presence of the detector species indicates the presence of the target nucleic acid in said sample.

As seen in claim 1, step b) i. and b) ii., first and second probes are to be used and both are labeled with a detectable moiety.  As stated therein:
b)    contacting the amplification product of step a) with:

a first oligonucleotide probe which is capable of hybridising to a first single stranded detection sequence in at least one species within the amplification product and which is attached to a moiety that permits its detection; and

ii.    a second oligonucleotide probe which is capable of hybridising to a second single stranded detection sequence upstream or downstream of the first single stranded detection sequence in said at least one species within the amplification product and which is attached to a solid material or to a moiety that permits its attachment to a solid material;

where hybridisation of the first and second probes to said at least one species within the 
amplification product produces a detector species[.]

As set forth in claims 4 and 20:

    PNG
    media_image2.png
    62
    706
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    88
    707
    media_image3.png
    Greyscale


As evidenced above, the method of claim 20 fairly encompasses an assay where not only are the primers, nucleotides, and polymerase combined with the sample, but the amplification assay mixture also comprises the probes and any detectable moiety that, at some level, comprises or was utilized with some compound (e.g., nucleic acids) that comprise carbon.  The method, as presently claimed, does not require any separation of detectable first (second or third) probes from the reaction mixture once after any hybridization has occurred.  Given that one is simply determine “the presence of the detector species”, at any level, it stands to reason that one would be detecting some level of detectable moiety, as the method does not require that any unhybridized probe be removed from the reaction mixture prior to performing the “detecting” step.

In addition to the above, it is noted that the claimed method does not requisite any level of specificity of probe and hybridization conditions.  Rather, all that is required is that one employ first and second probes “capable of hybridizing” to their intended targets.  Such a limitation has been construed as encompassing any hybridization condition, including low stringency whereby probes with multiple nucleotide mismatches are capable of hybridizing to non-target molecules, and therein provide false results.  (Claim 6 also requires the use of a third and fourth primer.)

As set forth in Carrico, (US Patent 5,200,313), at column 12, the extent and specificity of hybridization is affected by the following principal conditions:
	1.  The purity of the nucleic acid preparation.
	2.  Base compositions of the probe - G-C base pairs will exhibit greater thermal stability than A-T or A-U base pairs.  Thus, hybridizations involving higher G-C content will be stable at higher temperatures.
	3.  Length of homologous base sequences- Any short sequence of bases (e.g., less than 6 bases), has a high degree of probability of being present in many nucleic acids.  Thus, little or no specificity can be attained in hybridizations involving such short sequences.  From a practical standpoint, a homologous probe sequence will often be between 300 and 1000 nucleotides.
	4.  Ionic strength- The rate of reannealing increases as the ionic strength of the incubation solution increases.  Thermal stability of hybrids also increases.
	5.  Incubation temperature- Optimal reannealing occurs at a temperature about 25  - 30 [Symbol font/0xB0]C below the melting temperature for a given duplex.  Incubation at temperatures significantly below the optimum allows less related base sequences to hybridize.
	6.  Nucleic acid concentration and incubation time- Normally, to drive the reaction towards hybridization, one of the hybridizable sample nucleic acid or probe nucleic acid will be present in excess, usually 100 fold excess or greater.
	7.  Denaturing reagents- The presence of hydrogen bond-disrupting agents, such as formaldehyde and urea, increases the stringency of hybridization.
	8.  Incubation- The longer the incubation time, the more complete will be the hybridization.
9.  Volume exclusion agents- The presence of these agents, as exemplified by dextran and dextran sulfate, are thought to increase the effective concentrations of the hybridizing elements thereby increasing the rate of resulting hybridizations.

Further, subjecting the resultant hybridization product to repeated washes or rinses in heated solutions will remove non-hybridized probe.  The use of solutions of decreasing ionic strength, and increasing temperature, e.g., 0.1X SSC for 30 minutes at 65 [Symbol font/0xB0]C, will, with increasing effectiveness, remove non-fully complementary hybridization products.  
The claimed method, however, does not require that any unhybridized labeled probe and unhybridized target sequence be removed prior to performing step c)- “detecting the presence of the detector species…”  It stands to reason, therefore, that any signal detected, be it “a colorimetric or fluorometric dye or the detection moiety [which] is capable of attachment to a colorimetric or fluorometric dye” (claim 13), or “a change in electrical signal” (claim 14), or “an enzyme that yields a detectable signal” (claim 15), or a “colorimetric or electrical signal” (claim 20), would be present regardless of there being any target sequence having been amplified.

In addition to the above, it is noted that the claimed method only requires the conditions employed be such that the probes are “capable of hybridizing”, not that any degree of specificity be employed.  

For convenience, claim 31 is reproduced below.
  
    PNG
    media_image4.png
    59
    698
    media_image4.png
    Greyscale

As evidenced above, dependent claim 31 specifies that the method of claim 1 fairly encompasses the simultaneous detection of an unlimited number of different “target nucleic acids”.  The method does not require that different labels be used for each target.  It stands to reason that if one is attempting to detect a multitude of different targets, and such detection is predicated on an “electrochemical signal” for each of the probe-target duplexes, one would not 

In addition to the above, attention is directed to the following documents which help establish the state of the art.  As can be seen in US 2021/0147830 A1 (Liss), at paragraph [0225]:
When employed, amplification may be accomplished by any method known in the art, for example, by PCR, Rolling Circle Amplification (RCA), Loop Mediated Isothermal Amplification (LAMP), Nucleic Acid Sequence Based Amplification (NASBA), Strand Displacement Amplification (SDA), Ligase Chain Reaction (LCR), Self Sustained Sequence Replication (3SR) or solid phase PCR reactions (SP-PCR) such as Bridge PCR etc. (see, e.g., Fakruddin et al., J. Pharm. Bioallied. Sci. 5(4):245-252 (2013) for an overview of the various amplification techniques). Introduction of additional errors into the nucleotide sequences of any of the nucleic acid molecules may occur during amplification. In certain instances it may be favorable to avoid amplification following synthesis.  (Emphasis added)

US 2017/0247689 A1 (Brown), at paragraph [0289], teaches:
Typical strand displacement amplification has two major drawbacks: 1) chimeric molecules are formed when a copy of the template acts as a primer to a similar sequence on a different chromosome; and, 2) biased amplification tends to be a problem as some regions of the genome are more accessible early on in the reaction and tend to produce branched DNA copies of that region.

US 6,136,533 (Beckkaoui et al.), at column 1, last paragraph, bridging to column 2, states:
Problems with heterologous nucleic acid contamination, which may cause inhibition, or cross-over contamination, which gives false positive, affects other amplification technologies such as Nucleic Acid Sequence Based Amplification (NASBA), Gap Ligase Chain Reaction (Gap-LCR), Strand Displacement Amplification (SDA), and Q-Beta Replicase (See generally Carrino and Lee, J. Microbiol. Meth. 23:3-20, 1995; Altwegg, J. Microbiol. Meth. 23:21-30).  (Emphasis added)




For convenience, claims 32-35 are reproduced below.

    PNG
    media_image5.png
    94
    701
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    461
    710
    media_image6.png
    Greyscale


Acknowledgement is made of the subject application comprising some 10 examples (pages 32-49).  Said examples, however, have not been found to enable the full scope of the claimed invention.  
Acknowledgement is also made of the subject application comprising a Sequence Listing of but 11 sequences, all of which are DNA, and all of which are identified as being an “Artificial Sequence”.  As evidenced above, claims pending fairly encompass the detection of any viral or bacterial sequence.  Such embodiments are deemed to fairly encompass the detection of the RNA sequence of the coronavirus responsible for the COVID-19 pandemic, and any variant thereof, as well as detection of the 105 novel species of human gut bacteria reported by Forster et al. (“A Nature Biotechnology, Vol. 37, February 2019, pp. 186-192.).  In comparison, the as-filed disclosure has not been found to disclose any target sequence found in any of the contemplated/claimed biological sources.  Such non-disclosure of such essential material1 has not been found to enable the claimed invention.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-6, 8, 9, 11, 13-16, 18-22, 24-26, 28, 30-35, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
	



Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 11, 13-16, 18-22, 24-26, 28, 30-35, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Standard for Written Description.
Attention is directed to MPEP 2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]:
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  (Emphasis added)

Attention is also set directed to MPEP 2161.01 [R-10.2019], wherein is stated:
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

As set forth in Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993):
We thus determined that, irrespective of the complexity or simplicity of the method of isolation employed, conception of a DNA, like conception of any chemical substance, requires a definition of that substance other than by its functional utility.

Fiers' attempt to distinguish Amgen therefore is incorrect. We also reject Fiers' argument that the existence of a workable method for preparing a DNA establishes conception of that material.  (Emphasis added)

Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties...

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be inventors would file patent applications before they had made their inventions and before they could describe them.  That is not consistent with the statute or the policy behind the statute, which is to promote disclosure of inventions.


As set forth in the en banc decision in Ariad Pharmaceuticals Inc. v. Eli Lilly and Company, 94 USPQ2d 1161 (Fed. Cir. 2010) at 1171:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

***

In Fiers, we rejected the argument that “only similar language in the specification or original claim is necessary to satisfy the written description requirement.” 984 F.2d at 1170 (emphasis added). Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71. That Fiers applied § 112, first paragraph, during an interference is irrelevant for, as we stated above, the statute contains no basis for ignoring the description requirement outside of this context. And again in Enzo we held that generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F.3d at 968. We concluded that “[a] claim does not become more descriptive by its repetition, or its longevity.” Id. at 969.

***

The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts.

Attention is also directed to MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, “Written Description” Requirement [R-10.2019], at part II iii):
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  (Emphasis added)

Attention is also directed to the decision of University of California v. Eli Lilly and Co. (CA FC, July 1997) 43 USPQ2d 1398 wherein is stated:

In claims involving chemical materials, generic formulas usually indicate with specificity what the generic claims encompass.  One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass.  Accordingly, such a formula is normally an adequate written description of the claimed genus.  In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian cDNA,” without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen).  It is only a definition of a useful result rather than a definition of what it achieves as a result.  Many such genes may achieve that result.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).  Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.

Thus, as we have previously held, a cDNA is not defined or described by the mere name cDNA,” even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA.  See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.



Rationale.
In applying the guidance as set forth in the Guidelines, including the decisions in Fiers and Lilly, it is noted that applicant is claiming a generic “method for detecting the presence of a single stranded target nucleic acid of defined sequence”.  For convenience, claims 31, and 33-35 are reproduced below.

    PNG
    media_image7.png
    67
    699
    media_image7.png
    Greyscale


    PNG
    media_image6.png
    461
    710
    media_image6.png
    Greyscale

While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
***
We are of the opinion that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

In the present case, a review of the disclosure has found a Sequence Listing that comprises some 11 DNA sequences which range from 34-53 nucleotides in length, and all of which are identified as being an “Artificial Sequence”.  The disclosure has not been found to provide the nucleotide sequence for any target sequence as found in any organism, including those listed in claims 33-35.  Further the disclosure has not been found to teach the nucleotide sequence for the first, second, third and fourth primers that are to be used, much less the nucleotide sequences that are to be used as probes, be they directed to single target detection, or multiplexed target detection (claim 31).
Attention is directed to the decision of Vas-Cath Inc. v. Mahurkar 19 USPQ2d 1111 (CAFC, 1991):
This court in Wilder (and the CCPA before it) clearly recognized, and we hereby reaffirm, that 35 USC 112, first paragraph, requires a “written description of the invention” which is separate and distinct from the enablement requirement.  The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the “applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 1-6, 8, 9, 11, 13-16, 18-22, 24-26, 28, 30-35 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Response to argument
At pages 14-22 of the response of 16 September 2021, hereinafter the response, applicant’s representative traverses the rejection of claims under 1129a) for not satisfying the enablement requirement.  At page 17 of the response said representative asserts:
Amended claim 1, step c) clearly states that detecting the “detector species” produced in step b) is through sequence specific hybridisation of the first and second probes to the species within the amplification process.  (Emphasis in original)

The above argument has been considered and has not been found persuasive.  While one may well employ sequence-specific hybridization, such does not eliminate any detectable label that may be present on any probe that did not engage in sequence-specific hybridization.  It stands to reason that any label added to the reaction mixture would still be present and detectable as the claimed method does not require that the label only be detectable when the probe(s) has/have hybridized, nor does the claimed method require non-hybridized probe be removed prior to any detection.  

At page 18 of the response said representative asserts:
Next, the Office Action states, “dependent claim 31 specifies that the method of claim 1 fairly encompasses the simultaneous detection of an unlimited number of different ‘target nucleic acids.’ The method does not require that different labels be used for each target.” (See Office Action, page 15, paragraph 40) Applicant disagrees. Based on the Specification, one of ordinary skill the art would readily be able to use the presently claimed method to detect multiple targets in a sample, and the Specification gives guidance as to how this can be achieved, such as by spatial positioning, see for example, page 22, line 37 to page 26, line 25, Example 3 and Figs. 7A-7D.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  It is noted with particularity that narrowing limitations found in the disclosure cannot be read into the claims.  In support of this position attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 


At page 20 of the response said representative asserts:
The presently claimed methods are fully enabled because one practicing the scope of the claimed subject matter does not require the knowledge of the nucleic acid sequences of every organism. One would not practice the claimed method if one did not have a particular nucleic acid sequence of interest to detect. Rather, one practicing the presently claimed methods would already have a particular nucleic acid sequence one wishes to detect the presence of in a sample, thereby eliminating the need for sequencing of any other template sequence, let alone determining the nucleotide sequence for each and every organism, as the Examiner alleges.  (Emphasis in original)

The above argument has been considered and has not been found persuasive.  It is well settled that applicant must enable the full scope of that which is being claimed.  While one may not need every nucleotide sequence of every organism in order to practice a single embodiment of the claimed invention, applicant is still required to enable the full scope when as here the “single stranded target nucleic acid” can be of virtually any source.  In assessing the full scope of the claimed method, attention is directed to page 28, last paragraph, of the disclosure.  As asserted to therein:
The target nucleic acid may be (a) viral or derived from viral nucleic acid material (b) bacterial or derived from bacterial nucleic acid material (c) circulating, cell-free DNA released from cancer cells (d) circulating, cell-free DNA released from foetal cells or (e) micro RNA or derived from micro RNA inter alia.

As evidenced above, the claimed method fairly encompasses the detection of any viral, bacterial, or cancer-related sequence, be it known as of the effective filing date, or “defined” at some point in the future.  
While the disclosure does comprise several examples, and a Sequence Listing, the disclosure has not been found to disclose any nucleic acid that occurs in any organism.  In support of this position it is noted that each of the 11 sequences disclosed are identified as being an Artificial Sequence.  It is further noted that the disclosure does not comprise any RNA sequence, much less any version of any coronavirus.
No evidence has been presented that one can enable the full scope of the claimed invention in an amount of time that would not constitute undue experimentation.  Indeed, the nucleotide sequence for the currently known variants of the COVID-19 coronavirus were not known until nearly 2 years had lapsed since the effective filing date.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-6, 8, 9, 11, 13-16, 18-22, 24-26, 28, 30-35, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  


At pages 22-26 of the response of 16 September 2021 said representative traverses the rejection of claims under 112(a) for not satisfying the written description requirement. At page 22 of the response said representative asserts:
In other words, the test for compliance with the written description in the present context is not whether all possible target nucleic acids that are in any organism are disclosed, or whether the nucleotide sequences of a large number of probes to practice the claimed method are disclosed, but whether the Specification provides sufficient detail that one skilled in the art can reasonably conclude the Applicant was in possession of the claimed methods.

At page 25 of the response said representative asserts:
Moreover, it is irrelevant whether the target sequence that occurs in any organism is known.  What is relevant, instead, is that the sequence of a target nucleic acid of defined sequence that the person practicing the claimed subject matter intends to detect is known. It must be noted that the claims are not drawn to detecting any nucleic acid, but rather to a target nucleic acid of defined sequence. Thus, in the context of the subject matter disclosed in the Specification, while a target nucleic acid of defined sequence could originate from any source as disclosed in the Specification, one practicing the claimed subject matter would know the sequence of the target nucleic acid of defined sequence which one intends to detect.  (Emphasis added)

The above arguments have been considered and have not been found persuasive towards the withdrawal of the rejection.  Acknowledgement is made of the fact that the claims are to a method and not to a product.  However, it is well settled that in order to satisfy the written description for a method, one must also disclose the molecules required to perform the method.  In support of this position attention is directed to University of Rochester v. G.D. Searle & Co. 68 USPQ2D 1424 (W.D.N.Y. 2003) at 1433 (affirmed; University of Rochester v. G.D. Searle & Co. 69 USPQ2d 1886 (Fed. Cir. 2004)):
Plaintiff also argues that the requirements for written descriptions of claims to chemical compounds are irrelevant to this case because the '850 patent does not claim a compound, but a method of treatment by targeting PGHS-2 activity over PGHS-1 activity. Virtually any compound claim could be transformed into a method claim, however, simply by means of wording the claim in terms of a method of using the compound. With respect to the issue before the Court, then, this is little more than a semantic distinction without a difference. The claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment. It means little to “invent” a method if one does not have possession of a substance that is essential to practicing that method. Without that substance, the claimed invention is more theoretical than real; it is, as defendants argue, akin to “inventing” a cure for cancer by utilizing a substance that attacks and destroys cancer cells while leaving healthy cells alone. Without possession of such a substance, such a “cure” is illusory, and there is no meaningful possession of the method.

Attention is also directed to the decision in Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) 94 USPQ2d 1161, 1175, which teaches:
In accordance with Rochester, the ?516 patent must adequately describe the claimed methods for reducing NF-?B activity, including adequate description of the molecules that Ariad admits are necessary to perform the methods.  (Emphasis added)


In the present case the claims encompass the detection of any nucleic acid (applicant’s “target nucleic acid”) of interest.  The “single stranded target nucleic acid of defined sequence in a sample” is not limited to DNA or RNA, but has been construed as encompassing both, and that it is irrelevant whether the target sequence that occurs in any organism is known” it is well settled that it is applicant, not the public, that is required to have possession of such essential materials that are required in order for one to practice the invention, and therein fairly show that they did have possession of the claimed invention as of their effective filing date.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-6, 8, 9, 11, 13-16, 18-22, 24-26, 28, 30-35 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Attention is directed to 37 CFR 1.57(d), which sates in part:
        (d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
        (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
        (2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
        (3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). (Emphasis added)